Mininni v Department of Hous. Preserv. & Dev. (2018 NY Slip Op 01539)





Mininni v Department of Hous. Preserv. & Dev.


2018 NY Slip Op 01539


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


260584/13 5922A 5922

[*1] Samuel Mininni, Plaintiff-Respondent,
vDepartment of Housing Preservation and Development, Defendant-Appellant, Hutchinson Parkway Apartment, Inc., Defendant.


Zachary W. Carter, Corporation Counsel, New York (Eric Lee of counsel), for appellant.
Elaine Shay, New York, for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered May 13, 2014, which granted plaintiff's motion to stay eviction proceedings and annul the determination of defendant Department of Housing Preservation and Development (HPD), dated July 1, 2002, denying him succession rights to a Mitchell-Lama apartment, unanimously reversed, on the law, without costs, and the motion denied. Appeal from order, same court and Justice, entered September 24, 2015, which, upon reargument, adhered to the original determination, unanimously dismissed, without costs, as academic.
This action is barred by the four-month limitations period applicable to proceedings brought pursuant to CPLR article 78 (see CPLR 217[1]). Plaintiff's mere assertion that he did not receive notice of HPD's July 1, 2002 denial of his claim for succession rights is insufficient to rebut the presumption of proper notice created by affidavits by two HPD employees attesting that envelopes containing copies of HPD's final determination were addressed to plaintiff's address, stamped with first-class postage, and placed in an official depository of the United States Postal Service on July 1, 2002 (see DeLuca v Smith, 146 AD3d 732, 732 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK